Exhibit 10.43

 

OPTION FORFEITURE AGREEMENT

 

This Option Forfeiture Agreement (this “Agreement”) is entered into as of
December 31, 2007 (the “Effective Date”) between Fossil, Inc., a Delaware
corporation (the “Company”) and Kenneth W. Anderson (the “Optionee”).  The
Company and the Optionee are collectively referred to as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain award agreement (the “Award
Agreement”) between the Parties dated as of January 1, 2007, the Company granted
the Optionee an option (the “Option”) to purchase 4,000 shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”) pursuant to the 1993
Nonemployee Director Stock Option Plan of Fossil, Inc. (the “Director Plan”);
and

 

WHEREAS, pursuant to the Award Agreement and the Director Plan, the Option
becomes exercisable as follows: (i) with respect to 2,000 shares of Common
Stock, as of the first anniversary of the date of grant; (ii) with respect to
1,000 shares of Common Stock, as of the second anniversary of the date of grant;
and (iii) with respect to 1,000 shares of Common Stock, as of the third
anniversary of the date of grant; and

 

WHEREAS, pursuant to the Director Plan, as of January 1 of each calendar year,
each nonemployee director is automatically granted options to purchase 4,000
shares of Common Stock; provided, however, that such grant shall only be made if
the number of shares subject to future grant under the Director Plan is
sufficient to make all automatic grants required to be made pursuant to the
Director Plan on the date of such grant; and

 

WHEREAS, pursuant to the Director Plan, Common Stock subject to options that are
forfeited or terminated or expire unexercised in such a manner that all or some
of the shares subject thereto are not issued to an optionee shall immediately
become available for granting of options under the Director Plan; and

 

WHEREAS, as of the date of this Agreement, the Director Plan has 1,068 less
shares than the sufficient number required to make the automatic grants to be
made pursuant to the Director Plan on January 1, 2008; and

 

WHEREAS, in consideration for the grant of 4,000 shares to be made to the
Optionee pursuant to the Director Plan on January 1, 2008, the Optionee desires
to, and believes that it is in the best interests of the Company and the
Optionee to, agree to forfeit his right, pursuant to the Award Agreement
granting the Option and the Director Plan, to purchase (i) 1,000 shares of
Common Stock that will become exercisable as of the third anniversary of the
date of grant of such Option and (ii) 68 shares of Common Stock that will become
exercisable as of the second anniversary of the date of grant of such Option,
and the Company and the Optionee desire to enter into an agreement evidencing
such forfeiture.

 

                NOW THEREFORE, in consideration of the mutual promises,
conditions and covenants contained herein, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Parties agree
as follows:

 

1.             Forfeiture of Option.  In consideration for the grant of 4,000
shares to be made to the Optionee pursuant to the Director Plan on January 1,
2008, the Optionee hereby irrevocably and unconditionally forfeits his right,
pursuant to the Award Agreement granting the Option and the Director Plan, to
purchase (i) 1,000 shares of Common Stock that will become exercisable as of the
third anniversary of the date of

 

 

--------------------------------------------------------------------------------


 

grant of such Option and (ii) 68 shares of Common Stock that will become
exercisable as of the second anniversary of the date of grant of such Option,
and pursuant to Paragraph One of the Award Agreement, the Award Agreement is
hereby amended to reduce the total number of shares of Common Stock underlying
the Option by 1,068 and to provide that 932 shares shall be exercisable on the
second anniversary of the date of grant of the Option and no shares shall be
exercisable on the third anniversary of the date of grant of the Option, in
accordance with the terms hereof.

 

2.             No Undue Influence.  The Optionee hereby agrees and acknowledges
that he is executing this Agreement voluntarily and without any duress, coercion
or undue influence by the Company or anyone else.

 

3.             Further Assurances.  Each Party to this Agreement agrees that it
will perform all such further acts and execute and deliver all such further
documents as may be reasonably required in connection with the consummation of
the transactions contemplated hereby in accordance with the terms of this
Agreement.

 

4.             Captions.  The captions used in this Agreement are for reference
purposes only, and shall not in any way affect the meaning or interpretation of
this Agreement.

 

5.             Parties in Interest.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties to this Agreement and their respective
heirs, executors, administrators, successors and assigns.

 

6.             Execution.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or by e-mail delivery of a “.pdf” format data file shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
Parties transmitted by facsimile or by e-mail delivery of a “.pdf” format data
file shall be deemed to be their original signatures for any purpose whatsoever.

 

7.             Entire Agreement.  This Agreement contains the entire
understanding of the Parties with respect to the subject matter contained in
this Agreement.  This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter.

 

8.             Governing Law.  The provisions of this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its principles of conflict of law.

 

 

********

 

 [Remainder of Page Intentionally Left Blank.

Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, this Agreement has been executed as of the
date first above written.

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOSSIL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kenneth W. Anderson

 

 

--------------------------------------------------------------------------------